Hardin, P. J.:
Ten Eyck was in the livery business at the time of the accident, having a stable on the north side of the railroad track, and plaintiff received the injuries complained of about three o’clock on the afternoon of Sunday, July twenty-ninth. They were caused by the wire which had sagged so that when he was passing under it it came in contact with his body and carried him from the car on which he was standing to the one next in the rear thereof, causing the injuries of which he complains. The wire had fallen in consequence of a storm that had taken place recently, within the space of about an hour, the fastenings of one end of the wire having then been detached from the tree; and from the fact that the smokestack of the engine had passed along and had not come in contact with the wire, it is inferable that it had sagged after the engine had passed and before that part of the train on which the defendant was standing came under the wire. The wire was placed up some thirty feet above the track at the instigation of Ten Eyck, who employed Nott and Smith to do the work of stringing the wire. There is no evidence in the case to indicate that the defendant ever gave any consent that the wire should cross over its property or the property of which it was lessee. There is no evidence to indicate that the defendant had any interest in the wire or the use thereof, or that it took any part by itself, or any of its agents, in stringing the wire across its roadbed. Neither of the trees upon which the wire was strung stood upon the land of the defendant or its lessee. The train consisted of about sixty cars and was passing around a curve, and the plaintiff seems to have stood looking towards the rear of the train at the time when he was caught by the wire, and did not see or *385know of its presence until his body came in contact with it. Ten Eyck’s livery stable was on the north side of the tracks and the hotel to which the wire was strung was on the south side of the tracks. The wire was attached to the cornice of a shed and then to, the limbs of an elm tree north of the track, about thirty feet high,, then to the limb of an elm tree diagonally across the tracks, about thirty feet high, from which it continued to the hotel; and the trees, were about 135 feet apart. Apparently, the wind which occurred just before the accident, caused the bracket on the north tree, to-which the wire was attached, to become loosened from the tree so» that the wire sagged down. Brackets were nailed to the limbs three or four inches in diameter of the elm trees several feet from the trunks of the trees. Insulators were fastened on the brackets and the wire passed thereto in such a manner that there was no reasonable room for play when the branches swayed. The wire was broken at the time of the accident and the bracket on the north side remained attached to the wire. There was no evidence given upon which the defendant could be charged with any act or transaction in connection with placing the wire across its property. We think that the evidence was insufficient to charge the defendant with notice or knowledge that the wire was insecurely placed or that it was attached in an improper manner, or that it was left in a dangerous condition after the employees of Ten Eyck had placed the same there by the direction of Ten Eyck.
In Wright v. New York Central Railroad Company (25 N. Y. 566) Allen, J., said: “ If the injury arises from a defect or insufficiency in the machinery or implements furnished to the servant by the master, knowledge of the defect or insufficiency must be-brought home to the master or proof given that he was ignorant of the same through his own negligence and want of proper care; in. other words, it must be shown that he either knew or ought to have known the defects which caused the injury. Personal negligence is the gist of the action.” That doctrine was approved in Warner v. Erie Railway Company (39 N. Y. 468).
The duty of the defendant in furnishing a reasonably safe place-for the discharge of the duties of the employee was to exercise ordinary prudence; such prudence as a man of ordinary care and. *386caution, acting with regard to his own safety, would exercise in the same line of business, were he to occupy the place himself. (Carlson v. P. B. Co., 132 N. Y. 273.)
Apparently the wire had been placed in position by a competent and skillful person; and the evidence does not disclose that anything had occurred which was calculated to give notice or knowledge to the defendant of any unsafety in the condition of the wire. (See Birmingham v. R. C. & B. R. R. Co., 137 N. Y. 13.)
Respondent calls our attention to Vosburgh v. L. S. & M. S. R. R. Co. (94 N. Y. 374), and we find, on examination of the case, that it differs very essentially from the one before us. In that case the bridge, at the time of the purchase thereof by the defendant, was unsafe and dangerous by reason of defects in its original build and construction; “ and such defects were obvious to the eye of a skilled inspector, and could have been easily and surely ascertained by proper examination.”
Respondent also calls our attention to Donnegan v. Erhardt (119 N. Y. 468). Upon an inspection of that case we find that the defendant is required to exercise reasonable prudence and care in keeping the track free from obstructions, animate and inanimate; and the particular facts disclosed, in that case, to charge the defendant with negligence, related to its omission to comply with the statute which requires every railroad company to build and maintain fences on the sides of its road.
We think that there was not sufficient evidence of neglect of duty on the part of the defendant, in respect to the wire in question, to warrant the court in denying the motion for a new trial.
All concurred.
Judgment and order reversed and a new trial ordered, with costs to abide the event.